
	
		II
		111th CONGRESS
		1st Session
		S. 2362
		IN THE SENATE OF THE UNITED STATES
		
			October 29, 2009
			Mr. Voinovich (for
			 himself and Mr. Brown) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend temporarily the suspension of duty on
		  Thermostabilizer KL3–2049.
	
	
		1.Thermostabilizer
			 KL3–2049
			(a)In
			 generalHeading 9902.12.77 of the Harmonized Tariff Schedule of
			 the United States (relating to Thermostabilizer KL3–2049) is amended by
			 striking the date in the effective column period and inserting
			 12/31/2011.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
